Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
A new corrected drawing in compliance with 37 CFR 1.121(d) is required in this application because Fig. 5, Item 510 reads “passer” and should read --parser-- . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities:
Para. 40, Line 3 reads “as already described in paragraph 30”, should read --as already described in paragraph 24--.
Appropriate correction is required.


Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 should be dependent on Claim 6, as Claim 15 is similarly dependent on Claim 14.  In addition, Claim 7 has an antecedent basis is with “the one or more actions” limitation if depended on Claim 5.
 Appropriate correction is required.
Claims 7 and 15 are objected to because of the following informalities:  Claim 7 and 15 last line reads “categorizes”, should read --characterized--
Claim 6 is objected to because of the following informalities: Claim 6 should be dependent on Claim 5, as Claim 14 is similarly dependent on Claim 13.
Claim 17 is objected to because of the following informalities:  Claim 17, Line 15 reads “, by”, should read --configured by--.
Note: Examiner has assumed these corrections and has examined with the corrections included.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (Specification ¶s 49-52).
As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter “Ariad”).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.  
Applying the above legal principles to the facts of the case at hand, Examiner concludes that the Applicants’ disclosure fails to sufficiently disclose possession at the time of the invention.  Given that the concept of computing a dispute validity score is at the core of the invention, the fact that nothing in the way of specifics about how the score or quantification is   calculated (e.g., the formula or algorithm that calculates the score or quantification) demonstrates that the Applicants have failed to reasonably convey possession at the time of 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
MPEP § 2163(II)(A)(3)(a)(ii).  By not providing any detailed description of a representative number of species of the dispute validity score, Applicants have failed to provide disclosure, and, therefore, possession, of any species of the genus of indication of merit calculations.  
While it is true that Applicants’ specification does disclose block diagram examples of contexts in which dispute delivery score could be calculated.  The Applicants haven’t included any examples of the of the key calculations needed for this invention to function properly.  How exactly is qualitative data about billing disputes converted into quantitative data that can be effectively categorized to properly determine validity of the dispute, and manage the resources performing the resolution of the disputes.  The Applicants have offered the black box version of this process;  these examples are not a “sufficient description of a representative number of species” nor does the specification disclose structure or a correlation between structure and function (see MPEP § 2163(II)(A)(3)(a)(ii); see also Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
Claims 1, 9 and 17.  All dependent claims rely on these three independent claims, so Claims 1-20 must be rejected under U.S.C. § 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Re: Claims 1, 9 and 17,  Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  Claim 1 is directed to a method. Claim 9 is directed to a system and Claim 17 is directed to a method.  All the claims are directed to one of the four statutory categories (YES).
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 9 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
Re. Claim 9,  A system, comprising:
a memory comprising stored instructions; and
execute the stored instructions to cause the system to perform at least:
receiving a dispute information pertaining to a billing dispute from a device associated with a customer;
computing a score based on the dispute information for determining validity of the billing dispute;
categorizing the billing dispute based on the score computed for the dispute information; and
presenting one or more actions to one or more parties associated with the dispute information for resolving the billing dispute.
Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of receiving a dispute information, computing a score, determining validity of the billing dispute, categorizing the billing dispute, presenting one or more actions, and resolving the billing dispute, under its broadest reasonable interpretation, covers a commercial interaction. For example, "receiving," "computing," determining," and "resolving," in the context of this claim encompasses commercial or legal interaction including agreements in the form of contracts, legal obligations, and business relations.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial or legal interaction including agreements in the form of contracts; legal obligations; and business relations but for the recitation of generic computer components, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that
integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim does not recite additional elements beyond the judicial exception(s).  The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a mere implementation on a generic compute for receiving a dispute information, determining validity of the billing dispute, and resolving the billing dispute.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
The claim does not recite additional elements beyond the judicial exception(s).  The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a mere implementation on a generic compute for receiving a dispute information, determining validity of the billing dispute, and resolving the billing dispute.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
Dependent Claims 10-16 only elaborate on Claim 9, so are rejected under 35 U.S.C. 101.
The analysis above applies to all statutory categories of invention, so Claims 1 and 17, dependent Claims 2-8 and dependent Claims 18-20 are rejected under this analysis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al. (US 20190180395, hereafter Moretti) further in view of Subramanian et al. (US 20200226503, hereafter Subramanian). 
Re. Claims 1 and 9, A computer implemented method, comprising:
 receiving, by a processor associated with a system, a dispute information pertaining to a billing dispute (¶ 15; In some aspects, the disclosed technology encompasses a computer-implemented method for facilitating dispute resolution. The method can include steps for: receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the first user,) from a device associated with a customer (¶ 22; Mediation platform 105 is coupled to a variety of user devices 110A, 112A, and 114A, via network 102, for example, to facilitate communication with respective users 110, 112, and 114.);
Moretti does not teach computing, by the processor, a score based on the dispute information for determining validity of the billing dispute 
However, Subramanian does teach computing, by the processor, a score based on the dispute information for determining validity of the billing dispute (¶ 47; For example, the invoice analysis platform may determine the score after receiving the invoice by processing invoice-related data using the set of supervised learning models,);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti’s billing dispute investigation process with Subramanian’s invoice analysis platform for the benefit of using the invoice analysis platform in this manner conserves resources associated with an organization that would otherwise be wasted via a less efficient deployment of the resources. Further, the invoice analysis platform can improve an accuracy of prioritization and/or collection of invoices, thereby conserving time, computing 
Subramanian teaches categorizing, by the processor, the billing dispute based on the score computed for the dispute information (¶ 47; the set of unsupervised learning models, and/or the super model. In some implementations, the score may indicate a likelihood of the invoice including a type of issue.); and
Subramanian teaches presenting, by the processor, one or more actions to one or more parties associated with the dispute information for resolving the billing dispute (¶ 57; the set of actions may include sending a message to another device associated with an entity associated with the invoice, placing a robotic telephone call to a telephone associated with the entity, populating an electronic queue associated with a collection agent with information related to the invoice, dispatching the collection agent to a location associated with the entity, and/or the like.).
Re. Claims 2 and 10 Moretti and Subramanian teach The method as claimed in claim 1 and 9,  Subramanian teaches wherein the dispute information provided by the customer via the device comprises at least one of:
an invoice information (¶ 45; In some implementations, the invoice analysis platform may receive the invoice from the server device, the client device, the user device, and/or the like.);
a customer information;
a shipping information;
a product information; and
a sales team information.
Re. Claims 3 and 11, Moretti and Subramanian teach The method as claimed in claim 1 and 9, Moretti teaches wherein the categorizing of the billing dispute is based on a format of the computed score, the format of the computed score being at least:
a probability value (¶ 41; Display 400 also provides other settlement suggestions and their associated probabilities, for example, an amount of $864 has a 51% of being accepted, whereas an amount of $987 has a 35% acceptance probability.)7;
a percentage value (¶ 41; The graphic of display 400 provides an indication of an optimal settlement amount (e.g., $740) that has the highest likelihood of being accepted for settlement by all disputant parties (e.g., 82% probability).); and
Subramanian teaches a positive integer (¶ 47; In some implementations, a score that satisfies a threshold may indicate a particular type of issue, and the invoice analysis platform may determine a prediction based on the score satisfying the threshold., the Examiner points out that each of the thresholds represented by a type of issue that could be numerically designated by a positive integer).
Claims 4-6 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al. (US 20190180395, hereafter Moretti) further in view of Subramanian et al. (US 20200226503, hereafter Subramanian), further in view of Chaffin et al. (US 20160300214, hereafter Chaffin).
Re. Claims 4 and 12, Moretti and Subramanian teach The method as claimed in claim 1 and 9, Moretti and Subramanian don’t teach further comprising, generating, by the processor, one or more features based on the dispute information and a preset data for computing the score for the dispute information, the one or more features comprise at least:
details pertaining to the dispute information provided by the customer, the details
comprising:
a timestamp of the dispute information, and
a monetary information pertaining to the billing dispute;
the dispute information received from the customer in a predetermined time period; and
a billing dispute amount received by the customer over the predetermined time.
However, Chaffin does teach further comprising, generating, by the processor, one or more features based on the dispute information and a preset data for computing the score for the dispute information, the one or more features comprise at least:
details pertaining to the dispute information provided by the customer, the details comprising:
a timestamp of the dispute information, and
a monetary information pertaining to the billing dispute;
the dispute information received from the customer in a predetermined time period (¶ 55; For instance, an appeal may be initiated only within a predetermined time period (e.g., within 10 days of receiving an assigned liability).; and
a billing dispute amount received by the customer over the predetermined time period (¶ 55, Parties may be given a predetermined time period to submit evidence to the appeal module 156 (e.g., 10 days). Evidence may be reviewed for a given period of time (e.g., 10 days), etc., Examiner points out that evidence review period would result 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti’s and Subramanian billing dispute investigation process to allow a party that is unsatisfied with a result of the liability allocated by the automated resolution module 154 may initiate an appeal with the appeal module 156 via an interface such as a graphical user interface, a web service interface, or the like, (Chaffin, ¶ 55).
Re. Claims 5 and 13, Moretti and Subramanian teach The method as claimed in claim 1 and 9, Moretti and Subramanian do not teach wherein the processor is configured to categorize the dispute information based on the computed score into at least:
a valid billing dispute; and
an invalid billing dispute 
However, Chaffin does teach wherein the processor is configured to categorize the dispute information based on the computed score into at least:
a valid billing dispute (¶ 74; The selected, attribute-specific subset of validation rules may be applied to the dispute claim attribute based at least in part on transaction data associated with transaction and/or claim to determine whether the attribute and/or claim is valid.). ; and
an invalid billing dispute (¶ 73; Only valid claims may be subject to further processing. Invalid claims may be rejected without further processing.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti’s and Subramanian billing dispute investigation process to allow a party that is unsatisfied with a result of the liability allocated by the automated resolution module 154 may initiate an appeal with the appeal module 156 via an interface such as a graphical user interface, a web service interface, or the like, (Chaffin, ¶ 55).
Re. Claims 6 and 14, Moretti, Subramanian and Chaffin teach The method as claimed in claim 5 and 13, Chaffin teaches further comprising generating, by the processor, a reason code for presenting one or more actions to the one or more parties to resolve the billing, the reason code comprising explanation for categorizing the dispute information based on the computed score (¶ 71; Each of the claim categories may correspond to one or more specific scenarios (e.g., reason codes) that fall under that general claim category. For instance, the fraud claim category may be used to denote claims where fraud was or may have been involved include counterfeit transaction, fraudulent multiple transactions, fraud in a card-present environment, fraud in a card-absent environment, or fraud according to a merchant fraud performance program., the reason code comprising explanation for categorizing the dispute information based on the computed score., and ¶ 80; For instance, if a claim with a claim category of "processing error" or "consumer dispute" may be processed according to the collaboration process. The allocation process may be governed at least in part on a set of predetermined collaboration rules. The collaboration rules may be used to automatically allocate liabilities . 
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al. (US 20190180395, hereafter Moretti) further in view of Subramanian et al. (US 20200226503, hereafter Subramanian), further in view of Chaffin et al. (US 20160300214, hereafter Chaffin), further in view of Shah et al. (US 20200265393, hereafter Shah).
Re. Claims 7 and 15, Moretti, Subramanian and Chaffin teach The method as claimed in claim 6 and 14, Moretti, Subramanian and Chaffin does not teach wherein the one or more actions presented by the processor comprises at least:
complying with the billing dispute via one or more parties, when the dispute information is categorized as the valid billing dispute; and
investigating the dispute via the one or more parties, when the dispute information is
categorizes as the invalid billing dispute.
However, Shah does teach wherein the one or more actions presented by the processor comprises at least:
complying with the billing dispute via one or more parties, when the dispute information is categorized as the valid billing dispute (Shah shares the manual process of ¶ 32; If the deduction request is found to be valid, as illustrated in block 220, flow continues to block 225 where the deduction is granted., Shah then replaces the manual activities with Machine Learning processing of ¶ 34 with Machine learning models 315 may then process individual deduction requests 320 to calculate an invalid confidence score 325 (e.g., for each one of deduction requests 320) Suggested actions 330 may ; and
investigating the dispute via the one or more parties, when the dispute information is categorizes as the invalid billing dispute (¶ 32; Alternatively, if the deduction request is found to be invalid, flow continues to block 230. The cost of the resource time spent researching the deduction request is typically unrecoverable and flow continues to block 235. As indicated at block 235, recovery of the deduction request amount commences. Shah then replaces the manual activities with Machine Learning processing of ¶ 34 with Machine learning models 315 may then process individual deduction requests 320 to calculate an invalid confidence score 325 (e.g., for each one of deduction requests 320) The calculation of invalid confidence score 325 may also include categorization of an individual deduction request (selected from the set of deduction requests 320) to indicate how this individual deduction request may be processed by suggested actions 330.  Suggested actions 330 may include, but is not be limited to, automatically approving the individual deduction request, automatically denying the individual deduction request, or holding the disposition of an individual deduction request for further processing (e.g., by a collection analyst).))., (Examiner notes that the deduction requests of Shah are treated as the billings of the instant case);

Re. Claims 8 and 16,  Moretti, Subramanian and Chaffin teach The method as claimed in claim 7 and 15, Subramanian teaches further comprising prioritizing, by the processor, investigation of the billing dispute based on the score computed by the processor for the dispute information provided by the customer (¶ 70; In some implementations, the rules component may generate an invoice list based on scores for various invoices based on prioritizing the various invoices. For example, the invoice list may identify invoices prioritized for collection of unpaid amounts, for generation of collection plans, and/or the like.).

Claims 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al. (US 20190180395, hereafter Moretti), further in view of Chaffin et al. (US 20160300214, hereafter Chaffin), further in view of Subramanian et al. (US 20200226503, hereafter Subramanian), further in view of Shah et al. (US 20200265393, hereafter Shah).
Re. Claim 17, A computer implemented method, comprising:
 receiving, by a processor associated with a server system, a dispute information pertaining to a billing dispute (¶ 15; In some aspects, the disclosed technology encompasses a computer-implemented method for facilitating dispute resolution. The method can include steps for: receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the first user,) from a device associated with a customer (¶ 22; Mediation platform 105 is coupled to a variety of user devices 110A, 112A, and 114A, via network 102, for example, to facilitate communication with respective users 110, 112, and 114.);
Moretti doesn’t teach generating, by the processor, one or more features based on the dispute information and a preset data for computing a score for the dispute information, the one or more features comprising at least:
details pertaining to the dispute information provided by the customer, the details
comprising:
a timestamp of the dispute information, and
a monetary information pertaining to the billing dispute,
the dispute information received from the customer in a predetermined time period, and
billing dispute amount received by the customer over the predetermined time period;
However, Chaffin does teach further comprising, generating, by the processor, one or more features based on the dispute information and a preset data for computing the score for the dispute information, the one or more features comprise at least:
details pertaining to the dispute information provided by the customer, the details comprising:
a timestamp of the dispute information, and
a monetary information pertaining to the billing dispute;
the dispute information received from the customer in a predetermined time period (¶ 55; For instance, an appeal may be initiated only within a predetermined time period (e.g., within 10 days of receiving an assigned liability).); and
a billing dispute amount received by the customer over the predetermined time period (¶ 55, Parties may be given a predetermined time period to submit evidence to the appeal module 156 (e.g., 10 days). Evidence may be reviewed for a given period of time (e.g., 10 days), etc., Examiner points out that evidence review period would result in the billing dispute amount received by the customer.). (Examiner also points out that the broadest reasonable interpret was applied during examination of this claim.  The grammatical structure of this claim indicates that “one or more features” are required, leading to the rejection of the “dispute information” and “billing dispute amount” limitations.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti’s billing dispute investigation process to allow a party that is unsatisfied with a result of the liability allocated by the automated resolution module 154 may initiate an appeal with the appeal module 156 via an interface such as a graphical user interface, a web service interface, or the like, (Chaffin, ¶ 55).
computing, by the processor, the score based on the dispute information for determining validity of the billing dispute; Moretti and Chaffin do not teach computing, by the processor, a score based on the dispute information for determining validity of the billing dispute 
However, Subramanian does teach computing, by the processor, a score based on the dispute information for determining validity of the billing dispute (¶ 47; For example, the invoice analysis platform may determine the score after receiving the invoice by processing invoice-related data using the set of supervised learning models,);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti’s billing dispute investigation process with Subramanian’s invoice analysis platform for the benefit of using the invoice analysis platform in this manner conserves resources associated with an organization that would otherwise be wasted via a less efficient deployment of the resources. Further, the invoice analysis platform can improve an accuracy of prioritization and/or collection of invoices, thereby conserving time, computing resources, and/or the like that would otherwise be consumed relative to not using the invoice analysis platform. (Subramanian, ¶ 12)
Chaffin teaches by the processor, the billing dispute based on the score computed for the dispute information, wherein the dispute information is categorized into at least:
a valid billing dispute (¶ 74; The selected, attribute-specific subset of validation rules may be applied to the dispute claim attribute based at least in part on transaction data associated with transaction and/or claim to determine whether the attribute and/or claim is valid.). ; and
an invalid billing dispute (¶ 73; Only valid claims may be subject to further processing. Invalid claims may be rejected without further processing.)
generating, by the processor, a reason code for presenting one or more actions to one or more parties to resolve the billing dispute, the reason code comprising explanation for
categorizing the dispute information based on the computed score;
Chaffin teaches generating, by the processor, a reason code for presenting one or more actions to one or more parties to resolve the billing dispute, the reason code comprising explanation for categorizing the dispute information based on the computed score (¶ 71; Each of the claim categories may correspond to one or more specific scenarios (e.g., reason codes) that fall under that general claim category. For instance, the fraud claim category may be used to denote claims where fraud was or may have been involved include counterfeit transaction, fraudulent multiple transactions, fraud in a card-present environment, fraud in a card-absent environment, or fraud according to a merchant fraud performance program., the reason code comprising explanation for categorizing the dispute information based on the computed score., and ¶ 80; For instance, if a claim with a claim category of "processing error" or "consumer dispute" may be processed according to the collaboration process. The allocation process may be governed at least in part on a set of predetermined collaboration rules. The collaboration rules may be used to automatically allocate liabilities among parties (e.g., based on a response timeline) so as to shorten the time required to resolve a dispute.).
Moretti, Chaffin and Subramanian do not teach presenting, by the processor, the one or more actions based on the reason code to the one or more parties associated with the dispute information for resolving the billing dispute, wherein the one or more actions presented comprises at least:
complying with the billing dispute via one or more parties, when the dispute information is categorized as the valid billing dispute, and
investigating the dispute via the one or more parties, when the dispute information is
categorizes as the invalid billing dispute; and
prioritizing, by the processor, the investigation of the billing dispute based on the score
computed by the processor for the dispute information provided by the customer.
However, Shah does teach wherein the one or more actions presented by the processor comprises at least:
complying with the billing dispute via one or more parties, when the dispute information is categorized as the valid billing dispute (Shah shares the manual process of ¶ 32; If the deduction request is found to be valid, as illustrated in block 220, flow continues to block 225 where the deduction is granted., Shah then replaces the manual activities with Machine Learning processing of ¶ 34 with Machine learning models 315 may then process individual deduction requests 320 to calculate an invalid confidence score 325 (e.g., for each one of deduction requests 320) Suggested actions 330 may include, but is not be limited to, automatically approving the individual deduction request, automatically denying the individual deduction request, or holding the disposition of an individual deduction request for further processing (e.g., by a collection analyst).). (Examiner notes that the Deduction Requests of Shah are treated as the billings of the instant case); and
investigating the dispute via the one or more parties, when the dispute information is categorizes as the invalid billing dispute (¶ 32; Alternatively, if the deduction request is found to be invalid, flow continues to block 230. The cost of the resource time spent researching the deduction request is typically unrecoverable and flow continues to block 235. As indicated at block 235, recovery of the deduction request amount commences. Shah then replaces the manual activities with Machine Learning processing of ¶ 34; with Machine learning models 315 may then process individual deduction requests 320 to calculate an invalid confidence score 325 (e.g., for each one of deduction requests 320) The calculation of invalid confidence score 325 may also include categorization of an individual deduction request (selected from the set of deduction requests 320) to indicate how this individual deduction request may be processed by suggested actions 330.  Suggested actions 330 may include, but is not be limited to, automatically approving the individual deduction request, automatically denying the individual deduction request, or holding the disposition of an individual deduction request for further processing (e.g., by a collection analyst).))., (Examiner notes that the deduction requests of Shah are treated as the billings of the instant case);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moretti, Subramanian and Chaffin’s billing dispute investigation process with Shah’s two-way events to maintain process flow of task items through a controlled system. As already mentioned, this may be common for an automated system monitoring of enterprise thresholds but also may be of value to monitor transaction flow for other types of real-world transactions. 
Re. Claim 18, Moretti, Chaffin, Subramanian and Shah teach The method as claimed in Claim 17, Subramanian teaches wherein the dispute information provided by the customer via the device comprises at least one of:
an invoice information (¶ 45; In some implementations, the invoice analysis platform may receive the invoice from the server device, the client device, the user device, and/or the like.);
a customer information;
a shipping information;
a product information; and
a sales team information.
Re. Claim 19, Moretti, Chaffin, Subramanian and Shah teach The method as claimed in claim 17, Moretti teaches wherein the categorizing of the billing dispute is based on a format of the computed score, the format of the computed score being at least:
a probability value (¶ 41; Display 400 also provides other settlement suggestions and their associated probabilities, for example, an amount of $864 has a 51% of being accepted, whereas an amount of $987 has a 35% acceptance probability.;
a percentage value (¶ 41; The graphic of display 400 provides an indication of an optimal settlement amount (e.g., $740) that has the highest likelihood of being accepted for settlement by all disputant parties (e.g., 82% probability).); and
a positive integer (¶ 47; In some implementations, a score that satisfies a threshold may indicate a particular type of issue, and the invoice analysis platform may determine a prediction based on the score satisfying the threshold., the Examiner points out that each of the thresholds represented by a type of issue that could be numerically designated by a positive integer).
Re. Claim 20, Moretti, Chaffin, Subramanian and Shah teach The method as claimed in claim 17, Chaffin teaches further comprising, storing, by the processor, the dispute information, the score and the reason code in a database (¶ 119; The historical database 608 may be configured to store historical data related to transactions, disputes, or a combination of both.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627